DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the 112 rejections, Applicant argues that “transition steps” is not defining steps as one step and that there is more than one step in the process of establishing the second communication link.  There is not transition steps within the claim.  The claim defines transition steps as the step of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network.  (See claim 1 for example)  That is, there is one step even though Applicant is claiming steps.  The fact that other steps might exist in establishing of the link is not relevant to a claim that does not recite any of these additional steps.  

Next Applicant argues that ‘type’ means the kind of network (e.g. cellular, WiFi) so there is no confusion.  Examiner disagrees.  Applicant claiming that the establishing step (which is a transition steps; see above) depend on whether the network is cellular or WiFi.  That is, it is unclear if Applicant is claiming that the establishing step (which now is a transition steps) happens if the first network is a certain type but does not happen if the first network is another type or if Applicant is claiming something else.  Further even Applicant appears confused about the meaning.  On page 12, lines 20-23 Applicant states ‘…the transition steps depend on the type of the first network and the second network.  In other words, if the networks are Type X and Y, then Z transition steps occur, but if the networks are Type A and B, then C transition steps occur…’  The claim recites that the ‘transition steps’ plural always occur and these plural steps are actually singular and the establishing step.  The claim is unclear.  Applicant is attempting to read into the claim something that does not exist in the claim or in the specification.

Next Applicatn argues ‘…Applicant points out that the first communication link is what is terminated, so all of the points within the Office Action about the second communication link are irrelevant. The first communication link is terminated; thus, per the claim limitation, that link is terminated. There is nothing remotely unclear about it…’  Examiner disagrees.  Applicant is incorrect that all the points within the Office Action about the second communication link are irrelevant.  Examiner is aware that the first portion of the claim states the first communication link is terminated, but Applicant fails to consider what the second portion of this claim limitation states about the second communication link.  That is, this portion of the claim redefines the second communication link as something else that it wasn’t just a few lines in the claim before.  Previously Applicant claimed the second communication link is from the interface server and the mobile communication device to the end destination device; two separate links. Now Applicant is claiming that the second communication link is one link.  Therefore, Applicant’s arguments are not persuasive because they fail to consider what is actually claimed.

Then Applicant argues that because the word ‘communications’ is the fifth word in the claim that it has sufficient antecedent basis.  Examiner disagrees and directs Applicant to the detailed 112 rejections provided in the final office action.

Regarding claim 51, Applicant argues one typo on pg. 21 of the office action.  While the rejection of claim 51 stands, the last portion ‘It is unclear what ‘notifying the mobile communication device’ means.  Who is doing the notifying?’  Should have been deleted.  However, all of the rest of the rejection listed is still valid and Applicant fails to address.

	Regarding claims 1-20, 23-26, 28, and 34-38, Applicant argues support for “…establishing, with the mobile communication device, the second communication link from the interface server and the mobile communication device to the end destination device, thereby establishing the second communication link between the mobile communication device and the end destination device over the second network, wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network," can be found at least at paragraphs 30-33 of the Present Specification. Therefore, no new matter has been added…’  Examiner disagrees.  Claim 1 recites ' ... establishing the second communication link from the interface server and the mobile communication device to the end destination device between the interface server and the mobile communication device ... ' and ' ... establishing a second communication link between the mobile communication device and the end destination device over the second network ... ' A person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The specification does not show establishing the second communication link between the interface server and the end destination device. The second communication link is between the interface server and the mobile communication device. Next, it is not known what' ... thereby establishing a second communication link between the mobile communication device and the second network ... ' means. What is 'a second communication link referring to? Part of the claim states that the second communication link is between the interface server and the mobile communication devices but another part states the second communication link is between the interface server and the end destination device. Apparently, now the second communication link is somehow between the mobile communication device and the end destination device?  Therefore, Applicant’s argument is not persuasive.

	Regarding claims 1-20, 23-26, 28, and 34-38, Applicant argues ‘…Based on the Wands factors, it is clear that the presently claimed invention is sufficiently enabled…’  Examiner disagrees.  Please see the 112(a) rejection on pg. 29 of the Final Office Action which lays out in great detail the Wands factors and reasons.


	 Regarding the 103 rejection of claim 1, Applicant argues that ‘…Jain, Mardirossian and their combination do not teach, for example, wherein switching is based on detecting a second context being preferred over the context within a set of known networks or from a newly discovered network…’  Examiner disagrees.  Jain discloses determining if a second context of a second communication link is preferable over the context of first communication link, (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength(e.g. context); second link preferable)  Therefore, Applicant’s arguments are not persuasive.

	Regarding claims 2-7, 10-13, 17-20, 23-26, 28, and 34-38, Applicant argues based upon dependency of claim 1.  See argument above and rejections from final rejection.

Regarding claims 8 and 9, Applicant argues based upon dependency of claim 1.  See argument above and rejections from final rejection.

Regarding claim 14, Applicant argues based upon dependency of claim 1.  See argument above and rejections from final rejection.

Regarding claims 15-16, Applicant argues based upon dependency of claim 1.  See argument above and rejections from final rejection.

	Regarding claim 49, Applicant argues that ‘…Jain, Mardirossian and their combination do not teach, for example, wherein switching is based on detecting a second context being preferred over the context within a set of known networks or from a newly discovered network…’  Examiner disagrees.  Jain does disclose determining if a second context of a second communication link is preferable over the context of first (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength (e.g. context); second link preferable; client is algorithm executed by processor)  Therefore, Applicant’s arguments are not persuasive.

Regarding claim 50, Applicant argues that ‘…Jain, Mardirossian and their combination do not teach, for example, wherein switching is based on detecting a second context being preferred over the context within a set of known networks or from a newly discovered network…’  Examiner disagrees.  Jain does disclose determining if a second context of a second communication link is preferable over the context of first (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength (e.g. context); second link preferable; client is algorithm executed by processor)  Therefore, Applicant’s arguments are not persuasive.

Regarding claim 51, Applicant argues the proposed amendments which are not entered.
Regarding claim 52, Applicant argues ‘…Jain, Mardirossian, Finkenzeller, Grohn and their combination do not teach, for example, wherein the transition steps include registering the mobile communication device with a nearest mobile switching center and sending a call setup request to the nearest mobile switching center…’  Examiner disagrees.  Jain discloses wherein establishing the second communication link over the second network depend on the type of the first network and the type of the second network. (See Jain fig. 1; CDMA uses CDMA standard and messaging protocols; WiFi uses WiFi standard and messaging protocols)  Therefore Applicant’s arguments are not persuasive.

All previous arguments presented by Examiner are incorporated by reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461